            Case 1:20-cv-09361-LGS Document 6 Filed 01/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JANET ASIEDU,                                                :
                                              Plaintiff,      :
                                                              :    20 Civ. 9361 (LGS)
                            -against-                         :
                                                              :         ORDER
 BJ’S WHOLESALE CLUB, INC.,                                   :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Complaint in this matter was filed on November 9, 2020 (Dkt. No. 1).

The initial pre-trial conference in this matter is scheduled for January 21, 2021, at 10:50 a.m.

(Dkt. No. 5).

        WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan on January 14, 2021.

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that, if Plaintiff is in communication with Defendant, the parties shall file the

joint letter and proposed case management plan as soon as possible and no later than January 18,

2021. If Defendant refuses to cooperate in the preparation of these documents, Plaintiff shall

prepare and file them. If Plaintiff is not in communication with Defendant, as soon as possible

and no later than January 18, 2021, Plaintiff shall file a letter (i) summarizing her efforts to

contact Defendant and (ii) requesting adjournment of the initial pretrial conference.

        Plaintiff is reminded that failure to comply with court-ordered deadlines may result in

sanctions or prejudice.

Dated: January 15, 2021
       New York, New York
